Title: To James Madison from Louis-Marie Turreau, 13 January 1806 (Abstract)
From: Turreau de Garambouville, Louis-Marie
To: Madison, James


                    § From Louis-Marie Turreau. 13 January 1806. Acknowledges JM’s letter of 6 Jan., to which JM attached a copy of his 26 June 1804 dispatch to Pichon. Turreau already knew what was contained in those documents but revisited the subject with JM in his official letter of 14 Oct. and his subsequent dispatch, because JM’s initial responses were unsatisfactory, because they contained no actual or justified objection, and finally because they in no way challenged the complaints of France

regarding commerce with Saint-Domingue and the formal requests calling for an end to the cause. Also argues that JM’s response to the French chargé d’affaires failed to address the subject even though it was filled with sound ideas and profound reasoning on the law of nations, the respect owed to the immunities of neutral powers, and so on.
                    Finds JM’s letter of 6 Jan. a further analysis of his letter to Pichon. Points out that there neither is nor can be a relationship between the commerce of Saint-Domingue and the claims of neutral states toward belligerent powers. Those claims have to do with the bargaining system of the two worlds. The commerce in question uniquely concerns the respective interests of France and the United States. No kind of analogy can be made between the rights based on principles that are clearly agreed upon, generally recognized, and which in their particular application have received new sanction from the U.S. government by the treaties recently concluded with France, and the rights of maritime independence that no doubt all peoples justly demand but that have yet to be assured. Therefore there is neither a relationship nor a connection between the rights that are exercised but remain to be established, and the uncontested and uncontestable rights of a mother country to its colonial properties.
                    The commercial relations that the United States tolerates between Americans and the rebels of Saint-Domingue clearly violate these rights, and it is impossible for France not to consider the U.S. government as responsible for both the consequences and the outcome of such a situation, which at the same time offends public morale and policy. Finally, it is a manifest and ongoing infraction against the treaties between France and the United States, whose conditions stipulate the duties of the United States no less than its rights.
                    The emperor and king, Turreau’s master, has certainly demonstrated his resolve to shield his friends and allies from the common enemy’s tyranny on the seas when it comes to establishing and respecting the rights of neutral powers on the high seas and in the waters of their particular jurisdiction. His friends and allies can safely expect results when His Majesty tips the scales with the weight of his power and glory.
                    JM will find that Turreau limited himself in his response to the matter that alone must concern them. Turreau had formally requested that any sort of commercial relations between U.S. ports and the ports of the part of Saint-Domingue in revolt be forbidden, and he reiterates his request, or rather insists on its purpose more firmly than ever.
                